         Case 1:13-cr-00536-PKC Document 126
                                         125 Filed 04/30/20 Page 1 of 1



                                          LAW OFFICES OF
                                       NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                            26 COURT STREET
MEMBER: NY & MA BAR                                                             SUITE 413
                                                                         BROOKLYN, NY 11242-1134

                                                                         Tel: 718-797-3055
                                                                         Fax: 718-504-3900
                                                                         E-mail: natali_todd@yahoo.com
                                                                         www.natalitoddlawyer.com
April 30, 2020
                                                 Application to withdraw is granted.
By E.C.F.
Honorable P. Kevin Castel
                                                 SO ORDERED.
United States District Judge                     Dated: 4/30/2020
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     U.S. v. Manuel Aquino, 13 Cr. 536 (PKC)
        Request to be Relieved As Counsel

Dear Judge Castel:

        I write to advise the Court that counsel was previously relieved in 2014 due to a breakdown in the
attorney-client relationship and Mr. Aquino was subsequently represented by Alan Seidler through his plea
and sentencing. Accordingly, I respectfully request that the Court appoint another counsel. Thank you for
your consideration in this matter.

Respectfully,

/s/
Natali Todd, Esq.
